IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Fishbein,               :
                    Petitioner :
                               :
            v.                 :              No. 536 C.D. 2017
                               :
Unemployment Compensation      :
Board of Review,               :
                    Respondent :


                                       ORDER

             NOW, December 28, 2017, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge